IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30792
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FREDDIE FRANCIS, JR.,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 99-CR-20028-9
                        --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Freddie

Francis, Jr., has filed a motion for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Because Francis’ motion for leave to file an untimely

notice of appeal was filed beyond the 40-day period prescribed in

Fed. R. App. P. 4(b)(4), the district court was without authority

to grant an extension of time to file a notice of appeal based on

excusable neglect or good cause.     See United States v. Awalt,

728 F.2d 704, 705 (5th Cir. 1984).    Therefore, we lack

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30792
                                 -2-

jurisdiction to consider Francis’ appeal.   See id.   Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS DISMISSED

for lack of jurisdiction.   The order consolidating this appeal

with United States v. Vezia, No. 00-30328 and United States v.

Milburne, No. 00-30372 is RESCINDED.